Exhibit 10.1

Execution Version

May 15, 2009

Ms. Laurie R. Ferber

[                                ]

[                                ]

 

Re:

MF Global – Employment Agreement

Dear Laurie:

This is your EMPLOYMENT AGREEMENT (this “Agreement”) with MF Global Ltd., a
Bermuda exempted company (“MF Global”). This Agreement sets forth the terms of
your employment with MF Global and its subsidiaries and affiliates (together,
the “MF Global Group”).

 

1.

Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2.

Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business on March 31, 2012 (the “Agreement
Term”). All references to “your employment” in this Agreement will refer to your
employment during the Agreement Term.

Commencing April 1, 2012, the Agreement Term will extend for successive two
(2) year periods upon written notice by MF Global to you not later than six
(6) months prior to the expiration of the initial or any successive term of this
Agreement (unless you provide written notice of non-extension within one
(1) month after such notice). Upon the expiration of the Agreement Term (taking
into account any extensions), you will continue to be an employee of MF Global
“at-will” (unless and until MF Global or you gives written notice to the other
of termination).

The provisions of Sections 5(d), 7, 8, 9, 11, 12 and 13, and the provisions of
the Schedule applicable thereto, shall survive the termination of the Agreement
Term and any concurrent or subsequent termination of your employment thereunder
and shall continue to be in effect thereafter to the extent applicable, provided
that Section 9 shall survive only respecting a change in ownership or control
contemplated thereunder occurring on or prior to such termination irrespective
of when payments thereunder may be made; Section 6 and the provisions of the
Schedule applicable thereto, shall survive any termination of your employment
occurring prior to the expiration of the Agreement Term; and Section 6(g), and
the provisions of the Schedule applicable thereto, shall survive any termination
of your employment in connection with the expiration of the Agreement Term.

 

MF Global Ltd.

717 Fifth Avenue, 9th Floor

New York, New York 10022-8101

Tel 212-589-6200

Fax 212-589-6215

www.mfglobal.com



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 2 of 19

  

 

3.

Your Position, Performance and Other Activities

 

  (a)

Position. You will be employed in the position stated in your Schedule.

 

  (b)

Authority, Responsibilities, and Reporting. Your authority, responsibilities and
reporting relationships will correspond to your position and will include any
particular authority, responsibilities and reporting relationships consistent
with your position that MF Global’s Board of Directors (the “Board”) or any
officer of the MF Global Group to whom you report may assign to you from time to
time. Any specific reporting relationship provided in your Schedule replaces the
relationship provided in this Section 3(b), and any specific authority or
responsibility provided in your Schedule is in addition to that provided in this
Section 3(b).

 

  (c)

Performance. During your employment, you will devote substantially all of your
business time and attention to the MF Global Group and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

  (d)

Other Activities. During your employment, you will not render any business,
commercial or professional services to any non-member of the MF Global Group.
However, you may (1) serve, without Board approval, on civic, educational or
charitable boards or committees and, with the prior written approval of the
Board, on other corporate boards or committees (which approval previously was
granted for those boards and committees set forth in the Schedule), (2) manage
personal investments, or (3) deliver lectures, fulfill speaking engagements or
teach at educational institutions, so long as the activities in clauses
(1) through (3) above do not significantly interfere with your performance of
your responsibilities under this Agreement.

 

4.

Your Compensation

 

  (a)

Salary. You will receive an annual base salary (your “Salary”). The starting
amount of your Salary is in your Schedule. MF Global will review your Salary at
least annually and may increase it at any time for any reason. However, your
Salary may not be decreased at any time (including after any increase) other
than as part of an across-the-board salary reduction that applies in the same
manner to all similarly situated executives, and any increase in your Salary
will not reduce or limit any other obligation to you under this Agreement. Your
Salary will be paid in accordance with the MF Global Group’s normal practices
for similarly situated executives.

 

  (b)

Bonus. You will be eligible to receive an annual bonus (your “Bonus”) for each
fiscal year of MF Global ending during your employment, which may be paid in a
combination of cash and equity-based awards. The amount and form of your Bonus,
including the amount payable upon achievement of target-level performance, for
each fiscal year (if any) will be determined by the Board (or a committee of the
Board) and paid in accordance with your Schedule.

 

  (c)

Other Executive Compensation Plans. You will be entitled to participate in all
of the MF Global Group’s executive compensation plans, including any management
incentive plans, long-term compensation plans, equity compensation option plans
and deferred compensation plans, on a basis that is at least as favorable as
that provided to other similarly situated executives of the MF Global Group.



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 3 of 19

  

 

5.

Your Benefits

 

  (a)

Employee Benefit Plans. During your employment, you will be entitled to
participate in the MF Global Group’s employee benefit and welfare plans,
including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

  (b)

Vacation. You will be entitled to paid annual vacation on a basis that is at
least as favorable as that provided to other similarly situated executives of
the MF Global Group.

 

  (c)

Business Expenses. You will be reimbursed for all business and entertainment
expenses incurred by you in performing your responsibilities under this
Agreement. However, your reimbursement will be subject to the MF Global Group’s
normal practices for similarly situated executives, provided that such
reimbursements pursuant to this Section 5(c) will be paid no later than the end
of the calendar year following the year in which such reimbursable expenses were
incurred.

 

  (d)

Indemnification. To the fullest extent permitted under the Bye-Laws of MF Global
as in effect on your Execution Date set forth below and with any subsequent
changes mandated by applicable law (“Bye-Laws”), MF Global will indemnify you
against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, against you arising by reason of your
status as a director, officer, employee and/or agent of the MF Global Group
during your employment, and for your period of employment you are an “Officer”
as provided in the Bye-Laws. You will at all relevant times be covered under any
contract of directors and officers liability insurance that covers directors of
MF Global (other than any coverage that specifically covers solely independent
directors).

 

  (e)

Additional Benefits. During your employment, you will be provided the additional
benefits stated in your Schedule.

 

6.

Termination of Your Employment

 

  (a)

No Reason Required. You or MF Global may terminate your employment at any time
for any reason, or for no reason, subject to compliance with Section 6(c).

 

  (b)

Related Definitions.

 

  (1)

“Cause” means any of the following: (A) your continued and willful failure to
perform substantially your responsibilities to the MF Global Group under this
Agreement, after demand for substantial performance has been given by the Board
or any officer of the MF Global Group to whom you report that specifically
identifies how you have not substantially performed your responsibilities;
(B) your willful engagement in illegal conduct or in gross misconduct in
connection with the business of the MF Global Group; (C) your conviction of, or
plea of guilty or nolo contendere to, a felony; (D) your willful and material
breach of the MF Global Group’s written code of conduct and business ethics or
other material written policy, material procedure or material guideline relating
to personal conduct in effect from time to time or Section 7 or 8; (E) your
willful attempt to obstruct or willful failure to cooperate with any
investigation authorized by the Board or any governmental or self-



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 4 of 19

  

 

 

regulatory entity; or (F) your disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or your loss of any governmental or self-regulatory license that is
reasonably necessary for you to perform your responsibilities to the MF Global
Group under this Agreement, if (i) the disqualification, bar or loss continues
for more than 60 days and (ii) during that period the MF Global Group uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during your
employment, you will serve in the capacity contemplated by this Agreement to
whatever extent legally permissible and, if your employment is not permissible,
you will be placed on leave (which will be paid in full to the extent legally
permissible).

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

Any determination of Cause by MF Global shall be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until you have been given written notice detailing the specific
Cause event and, except for conditions set forth at clauses (C) or (F), an
opportunity on at least fifteen (15) days advance written notice to appear (with
legal counsel) before the Board to discuss the specific circumstances alleged to
constitute a Cause event. In addition, the Board must give you notice and 10
days to cure the first event constituting Cause under Section 6(b)(1)(D) or
(E) (unless the event cannot be cured).

 

  (2)

“Good Reason” means any of the following: (A) any material and adverse change in
your position with the MF Global Group; (B) any material diminution in your
authority, responsibilities and reporting relationships as provided in
Section 3(b) (and your Schedule); (C) any material failure by MF Global to
comply with Section 4 (and your Schedule); (D) MF Global requiring you to be
based at any office more than 35 miles from the place of employment stated in
your Schedule (however, travel required by MF Global in connection with your
duties will not constitute Good Reason); (E) any purported termination by MF
Global of your employment that is in breach of this Agreement; (F) any failure
by MF Global to comply with Section 11(c); or (G) any material breach of this
Agreement by MF Global not otherwise specifically provided for in this
Section 6(b)(2).

If you do not give a Termination Notice within 90 days after the initial
existence of an event constituting Good Reason, the event will no longer
constitute Good Reason. In addition, (i) an isolated, insubstantial and
inadvertent failure by MF Global under Section 6(b)(2)(A) through (C) that is
not in bad faith and is cured promptly on your giving MF Global notice will not
constitute Good Reason and (ii) you must give MF Global notice and 30 days to
cure the event constituting Good Reason.

 

  (3)

“Disability” means your absence from your responsibilities with MF Global on a
full-time basis for 130 business days in any consecutive 12 months as a result
of incapacity due to mental or physical illness or injury. If MF Global
determines in good faith that your Disability has occurred, it may give you a
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 5 of 19

  

 

performance of your responsibilities, your employment will terminate. If you do
return to full-time performance in that 30-day period, the Termination Notice
will be cancelled for all purposes of this Agreement. Except as provided in this
Section 6(b)(3), your incapacity due to mental or physical illness or injury
will not affect MF Global’s obligations under this Agreement (including that
such illness or injury will not constitute a basis for Cause).

 

  (c)

Advance Notice Generally Required.

 

  (1)

To terminate your employment, either you or MF Global must provide a Termination
Notice to the other. A “Termination Notice” is a written notice that states the
specific provision of this Agreement on which termination is based, including,
if applicable, the specific clause of the definition of Cause or Good Reason and
a reasonably detailed description of the facts that permit termination under
that clause; provided that the failure to include any fact in a Termination
Notice that contributes to a showing of Cause or Good Reason does not preclude
either party from asserting that fact in enforcing its rights under this
Agreement.

 

  (2)

You and MF Global agree to provide 60 days’ advance Termination Notice of any
termination, unless your employment is terminated by MF Global for Cause or
because of your Disability or death. Accordingly, the effective date of early
termination of your employment will be 60 days after Termination Notice is given
except that (A) the effective date will be the date of MF Global’s Termination
Notice if your employment is terminated by MF Global for Cause, although MF
Global may provide a later effective date in the Termination Notice, (B) the
effective date will be 30 days after Termination Notice is given if your
employment is terminated because of your Disability, and (C) the effective date
will be the time of your death if your employment is terminated because of your
death.

 

  (d)

With Good Reason or Without Cause. If MF Global terminates your employment
without Cause or you terminate your employment for Good Reason prior to the
expiration of the Agreement Term:

 

  (1)

MF Global will pay the following as of the end of your employment: (A) your
unpaid Salary through the date of termination, (B) your Salary for any accrued
but unused vacation through the date of termination, and (C) any accrued expense
reimbursements and other cash entitlements (including for accrued expense
reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
(together, the “Other Benefits”).

 

  (2)

MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned but
unpaid Bonus for the fiscal year ending upon or immediately before the end of
your employment.

 

  (3)

MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the extent
not previously awarded or paid, your Bonus for the fiscal year in which your
termination of employment occurs based on the achievement of actual performance



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 6 of 19

  

 

 

goals (taking into account, to the extent consistent with any applicable
requirements of Section 162(m) of the Code, the status of such performance goals
at the date of termination and disregarding any subjective performance goals and
any other exercise by the Board or any committee thereof of negative discretion)
multiplied by the number of days of your employment since the fiscal year ending
before such date of termination divided by 365.

 

  (4)

MF Global will pay your Severance Pay. Your “Severance Pay” means (A) the sum of
your Salary and your annual target Bonus for the fiscal year in which the
Termination Notice is given (or if such target Bonus has not yet been
established for such fiscal year, the target Bonus for the fiscal year prior to
the year in which the Termination Notice is given) multiplied by (B) the
severance multiplier provided on your Schedule (your “Severance Multiplier”).

 

  (5)

All service-based vesting (and, if applicable, non-performance-based exercise)
conditions relating to share options, restricted shares and other equity-based
compensation awarded by MF Global to you will be deemed fully satisfied. The
settlement of the awards will continue in accordance with the relevant award
agreement and, if applicable, performance terms will continue in effect and be
measured without regard to your termination. Any securities so issued or awarded
will remain subject to such restrictions on transfer as are required by
applicable securities laws. The benefit provided for by this Section 6(d)(5) is
referred to as “Accelerated Vesting”.

 

  (6)

Subject to (i) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following notice to you from MF Global of your COBRA rights and (ii) your
compliance with the obligations in Sections 7 and 8, for a period of up to 18
months following your termination of employment (provided you remain eligible
for COBRA continuation coverage), MF Global will make available health benefit
coverage substantially equivalent to that available before the date of
termination and will pay you a monthly amount equal to the difference between
the applicable COBRA premium and the amount you would have paid for such
coverage if you were an active employee of the MF Global Group unless and until,
respecting such payment, you become eligible to receive substantially similar or
improved health benefits from a subsequent employer (whether or not you accept
such benefits). Payment will be paid in advance on the first payroll day of each
month, beginning with the month after your date of termination (except that any
payments otherwise due within the first 54 days following the date of
termination will instead be paid on the 55th day). You will notify MF Global of
your eligibility for health benefits from a subsequent employer within 30 days
of such eligibility.

 

  (7)

During the number of years equal to your Severance Multiplier, you will be
entitled to life insurance coverage on a basis that is substantially equivalent
to that available as an active-employee before the date of termination unless
you become eligible to receive substantially similar or improved life insurance
benefits from another employer (whether or not you accept such benefits). You
will notify MF Global of your eligibility for life insurance benefits from a
subsequent employer within 30 days of such eligibility. Following such period of
continued coverage, you will be entitled to continue such life insurance
coverage at your sole expense in accordance with the terms and conditions of the
applicable policy.



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 7 of 19

  

 

  (e)

For Cause or Without Good Reason. If MF Global terminates your employment for
Cause or you terminate your employment without Good Reason, MF Global will pay
your Accrued Compensation and your Other Benefits.

 

  (f)

For Your Disability or Death. If your employment terminates as a result of your
Death or Disability, MF Global will pay your Accrued Compensation, Earned Bonus
and Accrued Bonus and will provide your Other Benefits and Accelerated Vesting.
In addition, MF Global will pay you an amount equal to your annual Salary then
in effect (your “Disability/Death Pay”).

 

  (g)

On Expiration of this Agreement. If your employment terminates for any reason in
connection with the expiration of the Agreement Term, you will receive your
Accrued Compensation, your Other Benefits and your Earned Bonus. In addition,
you will receive the other termination benefits set forth in your Schedule.

 

  (h)

Condition. Within 10 days after the date of your termination of employment
pursuant to Section 6(d), (f) or (g), MF Global will tender to you (or your
estate) an agreement releasing from all liability (other than the payments and
benefits contemplated by this Agreement) each member of the MF Global Group and
any of their respective past or present officers, directors, employees or
agents, and imposing no other covenants upon you than are then effective under
this Agreement or as provided in this Section 6(h), and setting forth your
payments, benefits and other entitlements due under Section 6(d), (f) or (g), as
applicable. MF Global will not be required to make the payments and provide the
benefits and other entitlements (other than the Accrued Compensation and Other
Benefits) due under Section 6(d), (f) or (g), as applicable, unless you (or your
estate) execute and deliver such agreement to MF Global within 55 days following
such date of termination, which you (or your estate) do not revoke. This
agreement will be in the form normally provided by the MF Global Group to
similarly situated executives at the time, which form, for the avoidance of
doubt, will include a mutual non-disparagement covenant satisfactory to MF
Global. If MF Global fails to tender such agreement to you (or your estate)
within 10 days after the date of your termination of employment, the condition
of payment under this Section 6(h) will be deemed satisfied.

 

  (i)

Timing. All Accrued Compensation will be paid promptly after the end of your
employment. Subject to Section 6(h), any Earned Bonus or Accrued Bonus due will
be paid in accordance with the form and timing provisions contemplated by
Section 4(b) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

 

  (j)

Section 409A.

 

  (1)

It is the parties’ intention that the payments and benefits to which you could
become entitled in connection with your employment under this Agreement be
exempt from or comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
promulgated thereunder. The provisions of this Section 6(j) shall qualify and
supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention while to the maximum possible extent preserving the economic
terms otherwise intended hereunder. If you or MF Global believes, at any time,
that any of such payment or benefit is not so exempt or does not so comply, you
or MF Global will promptly



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 8 of 19

  

 

 

advise the other party and will negotiate reasonably and in good faith to amend
the terms of such arrangement such that it is exempt or complies (with the most
limited possible economic effect on you and on MF Global) or to mitigate any
additional tax or interest (or both) that may apply under Section 409A if
exemption or compliance is not practicable. MF Global agrees that it will not,
without your prior written consent, knowingly take any action, or knowingly
refrain from taking any action, other than as required by law, that would result
in the imposition of tax or interest (or both) upon you under Section 409A,
unless such action or omission is pursuant to your written request.

 

  (2)

To the extent applicable, each and every payment made pursuant to Section 6 of
this Agreement shall be treated as a separate payment and not as one of a series
of payments treated as a single payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii).

 

  (3)

If you are a “specified employee” (determined by MF Global in accordance with
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of your
separation from service as defined for purposes of Section 409A (a “Separation
from Service”) with MF Global, and if any payment, benefit or entitlement
provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting you to additional tax or interest
(or both) under Section 409A, then any such payment, benefit or entitlement that
is payable during the first six (6) months following the Separation from Service
shall be paid or provided to you in a lump sum cash payment to be made on the
earlier of (x) your death and (y) the first business day of the seventh
(7th) month immediately following your Separation from Service.

 

  (4)

Except to the extent any reimbursement, payment or entitlement under this
Agreement does not constitute Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(as defined in Section 409A) to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
you in any other calendar year (subject to any lifetime and other annual limits
provided under MF Global’s health plans), (ii) the reimbursements for expenses
for which you are entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, or (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.

 

  (5)

Any payment or benefit paid or provided under Section 6 hereof or otherwise paid
or provided due to a Separation from Service that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be paid or
provided to you only to the extent the expenses are not incurred or the benefits
are not provided beyond the last day of your second taxable year following your
taxable year in which the Separation from Service occurs; provided, however that
MF Global reimburses such expenses no later than the last day of the third
taxable year following your taxable year in which your Separation from Service
occurs.

 

  (6)

It is the parties’ intention that the definition of Good Reason and the
separation-from-service procedures specified in Section 6(c) hereof satisfy the
conditions set



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 9 of 19

  

 

 

forth in Treasury Regulation Section 1.409A-1(n)(2) for a termination for Good
Reason to be treated as an “involuntary separation from service” for purposes of
Section 409A.

 

  (7)

Any dispute resolution payment (including related reimbursable expenses, fees
and other costs) that does not constitute a “legal settlement” in accordance
with Treasury Regulation 1.409A-1(b)(11) will be paid by MF Global to you not
later than the last day of your taxable year following the year in which the
dispute is resolved.

 

  (8)

Any payment, benefit or entitlement provided for in this Agreement that
constitutes Nonqualified Deferred Compensation due upon a termination of
employment shall be paid or provided to you only upon a Separation from Service.

 

7.

Proprietary Information.

 

  (a)

Definition. “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any
matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
that is not authorized by the MF Global Group or (3) that you can establish was
independently developed by you without reference to any Proprietary Information.

 

  (b)

Use and Disclosure. You will obtain or create Proprietary Information in the
course of your involvement in the MF Global Group’s activities and may already
have Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the MF Global Group, and that, during your employment, you
will use and disclose Proprietary Information only for the MF Global Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the MF Global Group. After your employment, you will not use or disclose any
Proprietary Information. In addition, nothing in this Agreement will operate to
weaken or waive any rights the MF Global Group may have under statutory or
common law, or any other agreement, to the protection of trade secrets,
confidential business information and other confidential information.

 

  (c)

Return of Proprietary Information. When your employment terminates, you agree to
return to MF Global all Proprietary Information, including all notes, mailing
lists, rolodexes and computer files that contain any Proprietary Information.
You agree to do anything reasonably requested by MF Global in furtherance of
perfecting the MF Global Group’s possession of, and title to, any Proprietary
Information that was at any time in your possession.

 

  (d)

Limitations. Nothing in this Agreement prohibits you from providing truthful
testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 10 of 19

  

 

8.

On-going Restrictions on Your Activities

 

  (a)

Related Definitions.        This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity anywhere (x) as a futures commission merchant, broker dealer or
similarly situated intermediary or (y) that is an activity in which MF Global
Group is engaged on your date of termination and which represents more than 10%
of MF Global’s pre-tax net income during the four completed fiscal quarters
immediately prior to your date of termination or (2) holds a 5% or greater
equity, voting or profit participation interest in any enterprise that engages
in such an activity.

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

  (b)

Your Importance to the MF Global Group and the Effect of this
Section 8.        You acknowledge that:

 

  (1)

In the course of your involvement in the MF Global Group’s activities, you will
have access to Proprietary Information and the MF Global Group’s client base and
will profit from the goodwill associated with the MF Global Group. On the other
hand, in view of your access to Proprietary Information and your importance to
the MF Global Group, if you compete with the MF Global Group for some time after
your employment, the MF Global Group will likely suffer significant harm. In
return for the benefits you will receive from the MF Global Group and to induce
MF Global to enter into this Agreement, and in light of the potential harm you
could cause the MF Global Group, you agree to the provisions of this Section 8.
MF Global would not have entered into this Agreement if you did not agree to
this Section 8.

 

  (2)

This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

  (c)

Transition and Other Assistance.        During the 60 days after Termination
Notice has been given, you will take all actions the MF Global Group may
reasonably request to maintain for the MF Global Group the business, goodwill
and business relationships with any Clients. In addition, while you are
employed, and continuing after the termination of your employment with MF Global
for a period of two (2) years, upon receipt of reasonable notice from MF Global
(including outside counsel), you will respond and provide information with
regard to matters in which you have knowledge as a result of your employment
with MF Global, and will provide assistance to MF Global in the defense or
prosecution of any claim that may be made by or against the MF Global Group.
Such cooperation shall include, without limitation, serving as a witness at
trial or hearing, being deposed, and preparation for same or otherwise
cooperating with MF Global as determined to be necessary by MF Global (including
outside counsel) at its sole discretion, for the defense or prosecution of a
claim. During the two (2) year period after termination of your employment with
MF Global, MF Global shall reimburse you for all pre-approved, reasonable
expenses in connection therewith,



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 11 of 19

  

 

including travel expenses, and shall compensate you at a daily rate equal to
your Salary on the date your employment terminated, divided by 200, with days
used for preparation, travel and other related matters being included for
purposes of determining the compensation due to you. To the extent reasonably
practicable, MF Global shall provide you with notice at least 20 days prior to
the date on which any such travel is required.

 

  (d)

Non-Competition.        Until the end of the period stated in the Schedule, you
will not directly or indirectly:

 

  (1)

hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

  (2)

associate (including as a director, officer, employee, partner, sole proprietor,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity:

 

  (A)

that is substantially related to any activity that you were engaged in,

 

  (B)

that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C)

that calls for the application of specialized knowledge or skills substantially
related to those used by you in your activities;

in each case, for the MF Global Group at any time during the year before the end
of your employment (or, if earlier, the year before the date of determination).

 

  (e)

Non-Solicitation of Clients.        Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

 

  (f)

Non-Solicitation of MF Global Group Employees.        Until the end of the
period stated in the Schedule, you will not attempt to Solicit anyone who is
then an employee of the MF Global Group (or who was an employee of the group
within the prior six (6) months) to resign from the MF Global Group or to apply
for or accept employment with any Competitive Enterprise.

 

  (g)

Notice to New Employers.        Before you accept employment with any other
person or entity while any of Section 8(c), (d), (e) or (f) is in effect, you
will provide the prospective employer with written notice of the provisions of
this Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

9.

Effect of Excise Tax and Limits on Golden Parachute Payments.

 

  (a)

Gross Up Payment.        If there is a change in ownership or control of MF
Global that causes any payment or distribution by any member of the MF Global
Group or any other person or entity to you or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) to be subject



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 12 of 19

  

 

    

to the excise tax imposed by Section 4999 of the Code (such excise tax, together
with any interest or penalties incurred by you with respect to such excise tax,
the “Excise Tax”), then you shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, you will retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

    

Notwithstanding the foregoing, if it is determined that you are entitled to a
Gross-Up Payment but that the Payments would not be subject to the Excise Tax if
the Payments were reduced by an amount that is less than 10% of the Payments,
then the Payments will be reduced to the maximum amount that would not result in
the imposition of the Excise Tax (the “Safe Harbor Amount”). If a reduction in
the Payments is necessary so that the Payments equal the Safe Harbor Amount and
none of the Payments is Nonqualified Deferred Compensation, then the reduction
shall occur in the manner you elect in writing prior to the date of payment. If
any Payment constitutes Nonqualified Deferred Compensation or if you fail to
elect an order, then the payments to be reduced will be determined in a manner
which has the least economic cost to you and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to you, until the reduction is achieved.

 

  (b)

Determination of the Gross-Up Payment.    Subject to the provisions of
Section 9(c), all determinations required to be made under this Section 9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
MF Global and reasonably acceptable to you (the “Accounting Firm”) which shall
provide detailed supporting calculations both to MF Global and you within 15
business days of the receipt of notice from you that there has been a Payment
with respect to which you in good faith believe a Gross-Up Payment may be due
under this Section 9, or such earlier time as is requested by MF Global. All
fees and expenses of the Accounting Firm shall be borne solely by MF Global. Any
determination by the Accounting Firm shall be binding upon MF Global and you. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by MF Global
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that MF Global exhausts its remedies
pursuant to Section 9(c) and you thereafter are required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by MF Global to or for your benefit. The previous sentence shall apply mutatis
mutandis to any overpayment of a Gross-Up Payment.

 

  (c)

Procedures.    You shall notify MF Global in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by MF
Global of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after you are informed in writing
of such claim and shall apprise MF Global of the nature of such claim and the
date on which such claim is requested to be paid. You shall not pay such claim
prior to the expiration of the 30-day period following the date on which you
give such notice to MF Global (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If MF Global notifies
you in writing prior to the expiration of such period that it desires to contest
such claim, you shall:



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 13 of 19

  

 

  (1)

give MF Global any information reasonably requested by MF Global relating to
such claim,

 

  (2)

take such action in connection with contesting such claim as MF Global shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by MF Global,

 

  (3)

cooperate with MF Global in good faith in order effectively to contest such
claim, and

 

  (4)

permit MF Global to participate in any proceedings relating to such claim;

 

    

provided, that MF Global shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold you harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limiting the foregoing provisions of this Section 9(c), MF
Global shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole option, either pay the tax claimed to
the appropriate taxing authority on your behalf and direct you to sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as MF
Global shall determine; provided that (A) if MF Global pays such claim and
directs you to sue for a refund, MF Global shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such amount
or with respect to any imputed income with respect to such amount; and (B) any
extension of the statute of limitations relating to payment of taxes for your
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, MF Global’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority, and MF Global will pay or reimburse any reasonable
attorney’s fees you incur as a result of settling or contesting any such issue.

 

  (d)

Refund.    If, after your receipt of a Gross-Up Payment or payment by MF Global
of an amount on your behalf pursuant to Section 9(c), you become entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, you shall (subject to MF Global complying
with the requirements of Section 9(c)) promptly pay to MF Global the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).

 

  (e)

Payment.   Any Gross-Up Payment, as determined pursuant to this Section 9, shall
be paid by MF Global to you within 5 days prior to the due date for the payment
of any Excise Tax; provided, however, that any Gross-Up Payment shall in all
events be paid no later than the end of your taxable year immediately following
your taxable year in which the Excise Tax



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 14 of 19

  

 

    

(and any income or other related taxes or interest or penalties thereon) on a
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 9(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 9, MF Global may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for your benefit, all or any portion of any Gross-Up Payment,
and you hereby consent to such withholding.

 

10.

Effect on Other Agreements; Entire Agreement.

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11.

Successors.

 

  (a)

Payments on Your Death.        If you die and any amounts become payable under
this Agreement (including payments under Section 5(c), Section 5(d) and
Section 6), MF Global will pay those amounts to your estate.

 

  (b)

Assignment by You.        You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, will be void.

 

  (c)

Assumption by any Surviving Company.        Before the effectiveness of any
merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
MF Global (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of MF Global’s consolidated assets (a
“Sale”), MF Global will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of MF Global. After the
Reorganization or Sale, the Surviving Company will be treated for all purposes
as MF Global under this Agreement; provided that, if more than 50% of the voting
securities eligible to elect directors of the Surviving Company is beneficially
owned by a second entity (the “Parent Company”), (x) the determination of
whether a material and adverse change in your position or a material diminution
in your authority, responsibilities and reporting relationships for purposes of
Section 6(b)(2)(A) or (B) has occurred in connection with or following a
Reorganization or Sale shall be determined by reference to the Parent Company
and (y) such a material and adverse change and a material diminution shall be
deemed to have occurred under Section 6(b)(2)(A) and (B) unless immediately
following such Reorganization or Sale, and thereafter during the Agreement Term,
you are the senior-most legal officer of the Parent Company, reporting to the
Chief Executive Officer of the Parent Company. This Section 11(c) shall apply to
each Reorganization and Sale occurring during the Agreement Term.



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 15 of 19

  

 

12.

Disputes.

 

  (a)

Employment Matter.    This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”).

 

  (b)

Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 7, (2) a decision must be
rendered within 10 business days of the parties’ closing statements or
submission of post-hearing briefs and (3) the arbitration will be conducted
before a panel of three arbitrators, one selected by you within 10 days of the
commencement of arbitration, one selected by MF Global in the same period and
the third selected jointly by these arbitrators (or, if they are unable to agree
on an arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm other than a law firm, or individual, who provided services
to MF Global or you at any time during the previous 10 years). Notwithstanding
the preceding, to the extent the rules of any self-regulatory organization
applicable to the MF Global Group require an Employment Matter to be arbitrated
by different arbitration rules, such required arbitration rules will apply.

 

  (c)

Limitation on Damages.    You and the MF Global Group agree that there will be
no punitive damages payable as a result of any Employment Matter and agree not
to request punitive damages.

 

  (d)

Injunctions and Enforcement of Arbitration Awards. You or the MF Global Group
may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7 and 8.
You agree that (1) your violating any part of Sections 7 and 8 would cause
damage to the MF Global Group that cannot be measured or repaired, (2) the MF
Global Group therefore is entitled to an injunction, restraining order or other
equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

 

  (e)

Jurisdiction and Choice of Forum.        You and the MF Global Group irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 12(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the MF Global Group (1) acknowledge that the forum stated in this
Section 12(e) has a reasonable relation to this Agreement and to the
relationship between you and the MF Global Group and that the submission to the
forum will apply even if the forum chooses to apply non-forum law, (2) waive, to
the extent permitted by



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 16 of 19

  

 

law, any objection to personal jurisdiction or to the laying of venue of any
action or proceeding covered by this Section 12(e) in the forum stated in this
Section, (3) agree not to commence any such action or proceeding in any forum
other than the forum stated in this Section 12(e) and (4) agree that, to the
extent permitted by law, a final and non-appealable judgment in any such action
or proceeding in any such court will be conclusive and binding on you and the MF
Global Group. However, nothing in this Agreement precludes you or the MF Global
Group from bringing any action or proceeding in any court for the purpose of
enforcing the provisions of Sections 12(b), 12(d) and this 12(e).

 

  (f)

Waiver of Jury Trial.    To the extent permitted by law, you and the MF Global
Group waive any and all rights to a jury trial with respect to any Employment
Matter.

 

  (g)

Governing Law.    This Agreement will be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within that State.

 

  (h)

Costs.    MF Global will pay all costs of the arbitration except, if applicable,
your petitioner’s filing fee. If the arbitrator or court of competent
jurisdiction determines that you have prevailed on the issues in dispute in the
arbitration or court proceeding, as the case may be, MF Global will, upon
presentment of appropriate documentation, pay or reimburse any reasonable
expenses, including reasonable attorney’s fees, you incur as a result of any
Employment Matter.

 

13.

General Provisions.

 

  (a)

Construction.

 

  (1)

References (A) to Sections are to sections of this Agreement unless otherwise
stated; (B) to any contract (including this Agreement) are to the contract as
amended, modified, supplemented or replaced from time to time; (C) to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

  (2)

The various headings in this Agreement are for convenience of reference only and
in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.

 

  (3)

Unless the context requires otherwise, (A) words describing the singular number
include the plural and vice versa, (B) words denoting any gender include all
genders and (C) the words “include”, “includes” and “including” will be deemed
to be followed by the words “without limitation.”



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 17 of 19

  

 

  (4)

It is your and MF Global’s intention that this Agreement not be construed more
strictly with regard to you or MF Global.

 

  (b)

Withholding.    You and the MF Global Group will treat all payments to you under
this Agreement as compensation for services. Accordingly, the MF Global Group
may withhold from any payment any taxes that are required to be withheld under
any law, rule or regulation.

 

  (c)

Severability.    If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

  (d)

No Set-off or Mitigation.    Your and MF Global’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right you or any member of the MF Global Group may have against each other
or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment (except as this
Agreement specifically states).

 

  (e)

Notices.    All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

If to MF Global or to any other member of the MF Global Group, to:

 

MF Global Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention:

 

  Chief Executive Officer

Facsimile:

 

  212-589-6215

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:

 

  Marc Trevino, Esq.

Facsimile:

 

  212-558-3588



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 18 of 19

  

 

  (f)

Consideration.    This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

 

  (g)

Amendments and Waivers.    Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

  (h)

Representations.    You represent and warrant to MF Global that: (1) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

 

  (i)

Recoupment.

 

  (1)

In the event of a restatement of MF Global’s consolidated financial statements
(beginning with the financial statements for the quarterly period ending
September 30, 2009), MF Global shall have the right to take appropriate action
to recoup from you any portion of any Bonus and other equity or non-equity
compensation received by you the grant of which was tied to the achievement of
one or more specific performance targets, with respect to the period for which
such financial statements are or will be restated (“Recoupment Amount”),
regardless of whether you engaged in any misconduct or were at fault or
responsible in any way for causing the restatement, if, as a result of such
restatement, you otherwise would not have received such Bonus or other
compensation (or portion thereof). In the event MF Global is entitled to, and
seeks, recoupment under this Section 13(i), you shall promptly reimburse the
Recoupment Amount to which MF Global is entitled to recoup hereunder. In the
event you fail to make prompt reimbursement of any such Recoupment Amount to
which MF Global is entitled to recoup and as to which MF Global seeks recoupment
hereunder, you acknowledge and agree that MF Global shall have the right to
(i) deduct such Recoupment Amount from the compensation or other payments due to
you from MF Global or (ii) to take any other appropriate action to recoup such
Recoupment Amount. For purposes of this Section 13(i), the Recoupment Amount
shall be calculated on an after-tax basis unless such restatement results from
your misconduct within the meaning of Section 304 of the Sarbanes-Oxley Act of
2002.

 

  (2)

You acknowledge that MF Global does not waive its right to seek recoupment of
any Recoupment Amount as described under this Section 13(i) for failure to
demand



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 19 of 19

  

 

    

repayment or reduce the payments made to you. Any such waiver must be done in a
writing that is signed by both MF Global and you.

 

  (3)

The rights contained in this Section 13(i) shall be in addition to, and shall
not limit, any other rights or remedies that MF Global may have under law or in
equity, including, without limitation, any rights MF Global may have under any
other MF Global recoupment policy or other agreement or arrangement with you.

 

  (j)

Third Party Beneficiaries.        Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

 

  (k)

Counterparts.    This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours,

MF GLOBAL LTD.

 

/s/ Thomas F. Connolly

By:

 

Thomas F. Connolly

Title:

 

Global Head – Human Resources

 

Accepted and agreed:

 

/s/ Laurie R. Ferber

Laurie R. Ferber

Execution Date: May 15, 2009



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 1 of 3

  

 

Terms Schedule

to Employment Agreement of

Laurie R. Ferber

 

 

Name

 

 

 

Laurie R. Ferber

 

   

 

Commencement Date

 

 

 

June 15, 2009

 

   

 

Position

 

 

You will serve as General Counsel of MF Global

 

Your employment will be based in New York, New York. You acknowledge that your
duties will require substantial travel to other offices.

 

   

 

Reporting, Authority and Responsibilities

 

 

 

You will report directly to the Chief Executive Officer of MF Global.

   

 

Other Activities

 

 

 

None.

 

   

 

Starting Salary

 

 

 

$350,000 per year.

 

   

Bonus

 

Your Bonus will be determined based on the achievement of individual and
performance goals under the terms of the applicable bonus plan or programs
established by the Board (or a committee of the Board), provided that your Bonus
for the fiscal year beginning on April 1, 2009 (your “2010 Bonus”) will not be
less than $750,000 and your Bonus for the fiscal year beginning on April 1, 2010
(your “2011 Bonus”) will not be less than $850,000. Your minimum 2010 Bonus and
2011 Bonus will be paid in cash. Any amounts in excess of such minimums will be
paid in cash, common shares or a combination of cash and common shares (as
determined by the Board or a committee of the Board). Your 2010 Bonus will not
be pro-rated.

 

The Board (or a committee of the Board) will act in good faith to establish your
annual target bonus amount for each fiscal year beginning on or after April 1,
2011 (each a “Future Fiscal Year”) at the time the performance goals for the
Future Fiscal Year are established, which shall be not later than 90 days after
the first day of such respective Future Fiscal Year. Your annual target bonus
amount for each Future Fiscal Year beginning on or after April 1, 2011 will not
be less than your annual target bonus amount for the fiscal year beginning on
April 1, 2010 (in each case determined as a percentage of your then-existing
salary amount).

 

You will be paid $500,000 as a sign-on bonus within 30 days after the
Commencement Date (the “Sign-On Bonus”). If MF Global terminates your employment
for Cause or you voluntarily terminate your employment at any time during the
36-month period commencing on the Commencement Date, you will be required to pay
MF Global an amount equal to the Sign-On Bonus multiplied by the difference of
one minus a fraction, the numerator of which is the number of completed days
since the Commencement Date and the denominator of which is 1095. Such amount
shall be paid to MF Global no later than 30 days following your termination
date.

 

   



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 2 of 3

  

 

 

Long Term Incentive Plan

 

 

For the fiscal year beginning on April 1, 2009, in June 2009, you will be
granted an equity award that has a grant date value of not less than $500,000
(your “2010 Equity Award”). For the fiscal year beginning on April 1, 2010, you
will be granted an equity award that has a grant date value of not less than
$750,000 (your “2011 Equity Award”). The 2010 Equity Award and the 2011 Equity
Award will be granted under the MF Global Ltd. 2007 Long Term Incentive Plan (or
a successor plan) and shall be subject to the terms of that plan and the terms
of your award agreement under that plan.

 

Within 45 days after your Commencement Date, you will receive a sign-on grant of
restricted share units with a grant date value of $500,000 and a sign-on grant
of share options with a grant date value of $750,000 (collectively, the “Sign-On
Equity”). Subject to accelerated vesting as set forth in this Agreement or in
the MF Global Ltd. 2007 Long Term Incentive Plan, including any award agreement
thereunder, (1) the restricted share units will have a 3-year “cliff” vesting
period, vesting 100% on the third anniversary of the grant date and (2) the
share options will vest ratably over three years, vesting 33.33% per year on
each successive anniversary of the grant date, in each case conditioned upon
your continued employment with MF Global as of the applicable vesting date. The
number of shares subject to the share option shall be determined in the same
manner as customarily used for share option awards to other similarly situated
executives. The Sign-On Equity will be granted under the MF Global Ltd. 2007
Long Term Incentive Plan and shall be subject to the terms of that plan and the
terms of your award agreement under that plan.

 

 

Additional Benefits

 

 

 

Reimbursement of expenses for financial, tax and estate planning in an amount
not to exceed $50,000 per calendar year.

 

 

Severance Period

 

 

 

Your Severance Multiplier will be 2.

 

 

Additional Entitlements on Termination of Employment in Connection with
Expiration of the Agreement Term

 

 

 

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global provided notice of extension of the Agreement Term in accordance with
Section 2 and you provided timely notice of non-extension in accordance with
that Section, you will be entitled to (1) your Bonus for the fiscal year ending
on the expiration of the Agreement Term in accordance with the form and timing
provisions contemplated by Section 4(b), except that all service-based vesting
conditions of any equity-based award constituting part of such Bonus will

 



--------------------------------------------------------------------------------

Ms. Laurie R. Ferber

   May 15, 2009

Page 3 of 3

  

 

   

be deemed fully satisfied, (2) the service-based vesting conditions of one-third
of any equity-based award constituting part of your Bonus for the first prior
fiscal year will be deemed fully satisfied and (3) the service-based vesting
conditions of two-thirds of any equity-based award constituting part of your
Bonus for the second prior fiscal year will be deemed fully satisfied, or in the
case of clauses (2) and (3) such greater portion of the award as may be set
forth in the terms of award or otherwise by the Board (or a committee of the
Board).

 

If, in connection with a termination of employment contemplated by Section 6(g),
MF Global did not provide notice of extension of the Agreement Term in
accordance with Section 2, then you will be entitled to (1) your Bonus for the
fiscal year ending on the expiration of the Agreement Term in accordance with
the form and timing provisions contemplated by Section 4(b), except that all
service-based vesting conditions of any equity-based award constituting part of
such Bonus will be deemed fully satisfied and (2) the service-based vesting
conditions of any equity-based award constituting part of your Bonus for the
first prior fiscal year and second prior fiscal year will be deemed fully
satisfied.

 

The settlement of the awards will continue in accordance with the relevant award
agreement and, if applicable, performance terms will continue in effect and be
measured without regard to your termination.

 

In the event of a termination of employment contemplated by Section 6(g), the
restrictions set forth in Section 8(d) shall not apply unless MF Global pays you
a cash lump sum amount equal to $2 million on the 55th day following the end of
your employment; provided, such $2 million amount shall not be payable to you
(but the restrictions set forth in Section 8(d) shall nevertheless apply) unless
you satisfy the condition of payment in Section 6(h).

 

 

Non-Competition Period

 

 

 

6 months after termination of employment with the MF Global Group.

 

 

Non-Solicitation Period for Clients

 

 

 

1 year after termination of employment with the MF Global Group.

 

 

Non-Solicitation Period for Employees

 

 

 

 

1 year after termination of employment with the MF Global Group.